Miller, Ch. J.
The question presented in this record is, whether the facts alleged in the defendant’s answer, if established by evidence, constitute a defense to the plaintiff’s action.
Section 1753 of the Code, provides that, “the sub-director, under such rules and restrictions as the board of directors 1 schools: sub-directors: teacher. shall prescribe, shall negotiate and make in his sub-district, all necessary contracts for providing fuel for sc]100iS) employing teachers, etc., * * . All contracts made in conformity with the provisions of this section shall be approved by the president, and reported to the board of directors, and said board in their corporate capacity, *371shall be responsible for the same on the part of the district.” This section is substantially the same as section 48, of the consolidated school law of 1862, under which this court held, in Thompson v. Linn, 35, Iowa, 361, that while a sub-director is authorized to make contracts for the employment of teachers in his sub-district, he must do so under, and subject to, such rules and restrictions as the board of directors may prescribe, and that if the sub-director in violation of a restriction prescribed by the board enters into a contract with a teacher, such contract will be regarded as unauthorized. The school law as amended and found in the Code, (Sec. 1737,) now makes it the duty of the board of directors, to “ make such rules and regulations as may be necessary for the direction, and restriction of sub-directors ,in the discharge of their official duties, and not inconsistent with law.” The sub-director has the power to make contracts binding on the district, only according to the rules and restrictions prescribed by the hoard. When he contracts in violation of such rules or restrictions his contracts do not bind the district. The facts stated in the answer, if proved, would show that the contract sued on was made fraudulently, and in direct disregard of a restriction established by the board of directors, and that the plaintiff had knowledge thereof.
The inquiry may arise as to the power of the board of directors to make the restriction in the present case. As we have 2_:board of directors, see:n’ by sections 1737 and 1753 of the Code, the power to make rules and regulations for the direction and restriction of the sub-directors in the discharge of their official duties, is unlimited except where “ inconsistent with law.” We find nothing in the law inconsistent with the restriction in this case. There being but five pupils in the sub-district to attend a winter school, the board directed that no winter school should be taught in the sub-district, and provided for the pupils of the same attending school during the winter in another district, which was convenient to the pupils. This regulation is not inconsistent with section 1727 of the Code, which directs that “ in each sub-district there shall be taught one or more schools for the instruction of youth, * * * *372for at least twenty-four weeks, of five school days each, in each year, unless the county superintendant shall be satisfied that there is good and sufficient cause for failure so to do,” for there is nothing in the record showing that this, or any other regulation made by the board, had the effect to deny to this sub-district the twenty-four weeks school therein, as the law provides, even if it should be conceded that the provision made by the board for the pupils of said sub-district to attend school during the winter, in the adjoining sub-district, could not be counted as a part of the twenty-four weeks school in the year. There was ample time exclusive of this, to teach a school in the sub-district for the full time required by the law.
The court erred in excluding the evidence offered in support of the defense pleaded, and the judgment must be
REVERSED.